 



Exhibit 10.02
September 11, 2006
Jeffrey Jordan
Dear Jeff:
     This letter sets forth the substance of the separation agreement (the
“Agreement”) that eBay (the “Company”) is offering to aid you with your
employment transition.
1.      SEPARATION. Your last day of active employment with the Company is
anticipated to be September 11, 2006 (the “Separation Date”). The Company will
pay you all accrued salary, subject to standard payroll deductions and
withholdings, earned through the Separation Date. You will also be paid all
accrued and unused vacation time earned through the Separation Date, subject to
standard payroll deductions and withholdings.
2.      EBAY INCENTIVE PLAN. You will receive 2/3rds of the amount you would
have otherwise received with respect to the annual component of the eBay
Incentive Plan (eIP) for 2006 had you remained eligible for this component under
eIP. Payment of such compensation, if any, will be paid out in accordance with
the standard plan schedule and will be subject to standard deductions and
withholdings. Because you will not be employed for the entire third quarter,
pursuant to the terms of the program, you will not be eligible to receive any
quarterly eIP payment for Q3 2006.
3.      STOCK OPTIONS. As an additional benefit, you will receive additional
(accelerated) vesting of your stock options for six (6) months as of the
Separation Date. Except as otherwise set forth herein, vesting will cease on the
Separation Date. You are allowed to exercise your vested stock options during
the time period set forth in your stock option agreements.
4.      OTHER COMPENSATION OR BENEFITS. You acknowledge that, except as
expressly provided in this Agreement, you will not receive nor are you entitled
to receive any additional compensation, severance or benefits after the
Separation Date.
5.      EXPENSE REIMBURSEMENTS. Within ten (10) days of the Separation Date, you
will submit your final documented expense reimbursement statement reflecting any
and all authorized business expenses you incurred through the Separation Date
for which you seek reimbursement. The Company will reimburse you for such
expenses pursuant to its regular business practice.
6.      RETURN OF COMPANY PROPERTY. By the Separation Date, you will return to
the Company all Company documents (and all copies thereof) and other Company
property and materials in your possession, or your control, including, but not
limited to, Company files, notes, memoranda, correspondence, lists, drawings,
records, plans and forecasts, financial information, personnel information,
customer and customer prospect information, sales and marketing information,
product development and pricing information, specifications, computer-recorded
information, tangible property, credit cards, entry cards, identification badges
and keys; and any

 



--------------------------------------------------------------------------------



 



materials of any kind which contain or embody any proprietary or confidential
material of the Company (and all reproductions thereof); provided, however, that
to facilitate your work in connection with the Consulting Agreement entered into
on the date hereof, you may continue to use your Company supplied laptop, PDA,
and phone for Company related business, during the course of such agreement.
7.      PROPRIETARY INFORMATION OBLIGATIONS. You acknowledge your continuing
obligations under your Employee Proprietary Information and Inventions Agreement
(a copy of which is attached hereto as Exhibit A), which include but are not
limited to the obligation to refrain from any unauthorized use or disclosure of
any confidential or proprietary information of the Company.
8.      NONDISPARAGEMENT. You agree not to disparage the Company, the Company’s
officers, directors, employees, shareholders and agents, affiliates and
subsidiaries in any manner likely to be harmful to them or their business,
business reputation or personal reputation. eBay’s executive officers agree that
they will not disparage you in any manner likely to be harmful to your personal
or business reputation. Nothing herein is intended to prevent either party from
responding accurately and fully to any question, inquiry or request for
information when required by legal process. Failure to comply with this
provision shall be a material breach of this Agreement.
9.      RELEASE OF CLAIMS. In consideration for the payments and other promises
and undertakings contained in this Agreement to which you would not otherwise be
entitled, and except as otherwise set forth in this Agreement, you release,
acquit and forever discharge the Company, its parents and subsidiaries, and its
and their respective officers, directors, agents, servants, employees,
attorneys, shareholders, successors, assigns and affiliates, of and from any and
all claims, liabilities, demands, charges, causes of action, costs, expenses,
attorneys fees, damages, indemnities and obligations of every kind and nature,
in law, equity, or otherwise, which you assert or could assert against the
Company at common law or under any statute, rule, regulation, order or law,
whether federal, state or local, on any ground whatsoever, known and unknown,
suspected and unsuspected, disclosed and undisclosed, arising out of or in any
way related to agreements, events, acts or conduct at any time prior to and
including the date you sign this Agreement, including but not limited to: all
such claims and demands directly or indirectly arising out of or in any way
connected with your employment with the Company or the termination of that
employment; claims or demands related to salary, bonuses, commissions, stock,
stock options, or any other ownership interests in the Company, vacation or
other time off pay, fringe benefits, expense reimbursements, severance pay, or
any other form of compensation; any and all causes of action, including but not
limited to actions for breach of contract, express or implied, breach of the
covenant of good faith and fair dealing, express or implied, wrongful
termination in violation of public policy, all other claims for wrongful
termination and constructive discharge, and all other tort claims, including,
but not limited to, intentional or negligent infliction of emotional distress,
invasion of privacy, negligence, negligent investigation, negligent hiring,
supervision or retention, assault and battery, false imprisonment, defamation,
intentional or negligent misrepresentation, fraud, and any and all claims
arising under any federal, state or local law or statute, including, but not
limited to, the California Fair Employment and Housing Act; Title VII of the
Civil Rights Act of 1964; the Civil Rights Act of 1991; the Fair Labor Standards
Act; the Employee Retirement and Income Security Act; the Americans with
Disabilities Act, 42 U.S.C. § 1981; the Age Discrimination in Employment Act of
1967, as amended (“ADEA”); the Family and Medical Leave Act; the California
Family Rights Act; the California Labor Code; the California Civil Code; the
California Constitution; and any and all other laws and regulations relating to
employment termination, employment discrimination, harassment or retaliation,
claims for wages, hours, benefits, compensation, and any and all claims for
attorneys’ fees and costs, inasmuch as is permissible by law and by the
respective governmental enforcement agencies for the above-listed laws.

2



--------------------------------------------------------------------------------



 



10.      RELEASE OF UNKNOWN CLAIMS. You acknowledge that you have read and
understand Section 1542 of the California Civil Code, which reads as follows: “A
general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.” You
hereby knowingly, intentionally, and expressly waive and relinquish all rights
and benefits under that section and any law of any jurisdiction of similar
effect with respect to your release of any unknown or unsuspected claims you may
have against the Company.
11.      MISCELLANEOUS. This Agreement, including all exhibits, constitutes the
complete, final and exclusive embodiment of the entire agreement between you and
the Company with regard to this subject matter. It is entered into without
reliance on any promise or representation, written or oral, other than those
expressly contained herein, and it supersedes any other such promises,
warranties or representations, prior agreements and communications, whether oral
or written, as to the specific subjects of this letter by and between you and
the Company. This Agreement may not be modified or amended except in writing
signed by both you and a duly authorized officer of the Company. This Agreement
will bind the heirs, personal representatives, successors and assigns of both
you and the Company, and inure to the benefit of both you and the Company, their
heirs, successors and assigns. If any provision of this Agreement is determined
to be invalid or unenforceable, in whole or in part, this determination will not
affect any other provision of this Agreement and the provision in question will
be modified by the court so as to be rendered enforceable. No waiver by the
Company of any right under this Agreement shall be construed as a waiver of any
other right, nor shall any waiver by the Company of any breach of this Agreement
be a waiver of any preceding or succeeding breach. This Agreement will be deemed
to have been entered into and will be construed and enforced in accordance with
the laws of the State of California as applied to contracts made and to be
performed entirely within California.
12.      I ACKNOWLEDGE THAT I HAVE BEEN ADVISED BY THIS WRITING, AS REQUIRED BY
THE AGE DISCRIMINATION IN EMPLOYMENT ACT (ADEA) AND THE OLDER WORKERS’ BENEFIT
PROTECTION ACT (OWBPA), THAT: (a) MY WAIVER AND RELEASE DO NOT APPLY TO ANY
RIGHTS OR CLAIMS THAT MAY ARISE AFTER THE EXECUTION DATES OF THIS AGREEMENT;
(b) I HAVE BEEN ADVISED HEREBY THAT I HAVE THE RIGHT TO CONSULT WITH AN ATTORNEY
PRIOR TO EXECUTING THIS AGREEMENT; (c) I HAVE TWENTY-ONE (21) DAYS TO CONSIDER
THIS AGREEMENT (ALTHOUGH I MAY CHOOSE TO VOLUNTARILY EXECUTE THIS AGREEMENT
EARLIER); (d) I HAVE SEVEN (7) DAYS FOLLOWING THE EXECUTION OF THIS AGREEMENT TO
REVOKE THE AGREEMENT; AND (e) THIS AGREEMENT WILL NOT BE EFFECTIVE UNTIL THE
DATE UPON WHICH THE RESPECTIVE REVOCATION PERIOD HAS EXPIRED, WHICH WILL BE THE
EIGHTH DAY AFTER THIS AGREEMENT IS EXECUTED BY ME, PROVIDED THAT THE COMPANY HAS
ALSO EXECUTED THIS AGREEMENT BY THAT DATE.

3



--------------------------------------------------------------------------------



 



     Upon acceptance of this Agreement, please sign below within the timeframe
specified above and return the executed original to me. Upon your signature
below, this will become our binding agreement with respect to your separation
from the Company and its terms merging and superceding in their entirety all
other or prior agreements and communications, whether written or oral, by you
and eBay as to the specific subjects of this Agreement.

            eBay Inc.
      By:   /s/ Michael Jacobson       Michael Jacobson       Senior VP, General
Counsel     

I UNDERSTAND AND AGREE TO THE TERMS CONTAINED IN THIS AGREEMENT AND INTEND, BY
MY SIGNATURE BELOW, TO BE LEGALLY BOUND BY THOSE TERMS. I AM SIGNING THIS
RELEASE KNOWINGLY, WILLINGLY AND VOLUNTARILY IN EXCHANGE FOR THE SEVERANCE
BENEFITS DESCRIBED ABOVE:

         
/s/ Jeffrey Jordan
                 
Jeffrey Jordan
       

4